United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1528
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Carl Dean Walker

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                         Submitted: September 17, 2012
                           Filed: September 27, 2012
                                 [Unpublished]
                                 ____________

Before MELLOY, BEAM, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Carl Dean Walker appeals the district court's1 reimposition of two special
conditions of supervised release following our remand, see United States v. Walker,

      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
450 F. App'x 544 (8th Cir. 2011) (remanding for individualized findings with regard
to three special conditions of supervised release). Having carefully reviewed the re-
sentencing transcript, we find that the two challenged special conditions, regarding
sex offender treatment and internet usage, are reasonably related to the sentencing
factors set forth in 18 U.S.C. § 3553(a), involve no greater deprivation of liberty than
necessary, and are consistent with pertinent policy statements issued by the
Sentencing Commission. See 18 U.S.C. § 3583(d) (setting forth the standard for
issuing special conditions of supervised release); United States v. Morais, 670 F.3d
889, 895 (8th Cir. 2012) (approving analogous provision regarding internet usage);
United States v. Poitra, 648 F.3d 884, 888-89 (8th Cir. 2011) (approving similar
condition regarding sex offender treatment). Further, following our remand, the
district court made adequate individualized findings with regard to the necessity of
each condition. Accordingly, we affirm.
                         ______________________________




                                          -2-